Title: Thomas Jefferson to James Madison, 10 September 1810
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Sep. 10. 10
          
           I returned yesterday from Bedford, and according to my letter written just before my departure, I take the liberty of informing you of it in the hope of seeing mrs Madison & yourself here.  and I do it with the less delay as I shall ere long be obliged to return to that place.— by a letter of Aug. 15. from Genl Dearborn he sais in a P.S. that he has just recieved information that Bidwell had fled on account of fraud committed by him in his office of county treasurer. these are mortifying & distressing incidents.  present my friendly respects to mrs Madison and be assured of my constant affection
          
            Th:
            Jefferson
        